DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 01/10/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: upon examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed box-sealing method comprising controlling a top-flap engager to move toward a box having multiple upright open top flaps; receiving a detection signal indicating detection of one of the upright open top flaps of the box; responsive to receiving the detection signal, controlling the top-flap engager to move downward an additional distance and then controlling the top-flap engager to stop moving downward, wherein after stopping, the top-flap engager engages one or more of the upright open top flaps of the box; controlling a centering arm to move to engage the box; determining a height of the box based on an amount of movement of the top-flap engager and an amount of movement of the centering arm; determining a box-engaging position based on the height of the box; and controlling a carriage that supports a flap closer to move to the box-engaging position to position the flap closer in preparation for closing the upright open top flaps of the box. The prior art Marchetti U.S. 2004/0093829 discloses a similar device except that the top-flap engager does not move downward an additional distance to engage the top flaps after detecting the location of the top flaps. As detailed in paragraph 54 this 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731